Citation Nr: 0426802	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-20 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 5, 2001, 
for the award of a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from May 1968 to May 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the St. Louis, Missouri Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO granted a 
100 percent evaluation for the appellant's PTSD and assigned 
an effective date of June 5, 2001.  The appellant contends 
that the correct effective date should be in November 1994.

The Board notes that service connection for PTSD was 
originally granted in a December 1994 rating decision; the RO 
assigned a 10 percent evaluation and an effective date of 
October 13, 1994.  The appellant submitted a claim for an 
evaluation in excess of 50 percent for his service-connected 
PTSD in May 1997.  The claim was denied by the RO and, on 
appeal, the Board increased the rating to 70 percent in a 
decision dated in August 2000.  By the RO's January 2002 
decision, the 100 percent rating was granted.  

When the case was before the Board in August 2000, claims of 
service connection for hearing loss and tinnitus were 
remanded to the RO for further evidentiary development.  
These claims were granted by the RO in September 2001 and 
therefore are no longer before the Board.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

The appellant contends that his entitlement to a 100 percent 
evaluation for PTSD should be effective from 1994.  The Board 
notes that, in August 2000, the appellant's claim for a 
rating in excess of 50 percent for the PTSD disability was 
granted by the Board; however, an evaluation in excess of 70 
percent was denied in that Board decision.  He was informed 
of that Board decision, but did not appeal.  That Board 
decision is, therefore, final.  (No collateral attack of that 
decision has been initiated.)

The RO determined that a claim for an increase was filed June 
5, 2001.  The RO used this date as the effective date of the 
increased (100 percent) rating.  In Servello v. Derwinski, 3 
Vet. App. 196 (1992), the United States Court of Appeals for 
Veterans Claims (hereinafter Court) addressed the issue of 
entitlement to an earlier effective date and pointed out that 
the applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a).  The veteran is not required to mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 26 
(1991) (reversing Board decision denying TDIU benefits where 
appellant had requested an increase in the assigned 70 
percent disability rating to 100 percent but did not 
specifically request TDIU); Snow v. Derwinski, 1 Vet. App. 
417 (1991) (remanding matter to Board for consideration of 
TDIU claim where appellant had not raised it explicitly).  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to June 5, 2001.  The 
regulations also stipulate that under 38 C.F.R. § 3.157, an 
informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157.

In this case, the evidence of record includes a June 5, 2001 
written statement from a VA doctor and the reports from VA 
treatment rendered between September 2001 and January 2002.  
However, the evidence of record does not include any medical 
evidence dated after the February 2000 VA examination and 
before the June 5, 2001 VA doctor statement.  It appears that 
the appellant was receiving VA mental health treatment during 
that timeframe.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA 
must obtain these outstanding VA records, which may well 
contain significant medical findings and conclusions, and 
which may constitute an informal claim prior to June 5, 2001.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2003).

In addition, the VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits as well as specific notice regarding information or 
evidence required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice).  VA also has a duty to assist 
claimants in the development of their claims.  The Court has 
recently addressed the application of the VCAA to claims for 
entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 201-203 (2003).  Accordingly, the 
appellant must be informed of the information or evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of his 100 percent disability rating for 
his service-connected PTSD.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
and the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf, 
including VA treatment records dated 
prior to June 5, 2001.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his claim 
on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain all of the 
appellant's VA treatment records that 
were prepared before June 5, 2001, and 
are not already of record, including any 
records prepared by the physician who 
prepared the June 5, 2001, letter on the 
veteran's behalf.

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  (If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.)

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

